[Cite as Deer Park Roofing, Inc. v. Oppt, 2022-Ohio-1469.]


                  IN THE COURT OF APPEALS
              FIRST APPELLATE DISTRICT OF OHIO
                   HAMILTON COUNTY, OHIO



 DEER PARK ROOFING, INC.,                          :         APPEAL NO. C-210471
                                                             TRIAL NO. A-1804181
         Plaintiff-Appellee,                       :

   vs.                                             :           O P I N I O N.

 CONRAD OPPT, d.b.a. OPPT                          :
 ARCHITECTURE AND
 CONSTRUCTION,                                     :

         Defendant-Appellant,                      :

   vs.                                             :

 THOMAS DOUGLAS,                                   :

 JUDITH DOUGLAS,                                   :

   and                                             :

 A STEP ABOVE                                      :
 FLOORING AND INSTALLATION,
 INC.,                                             :

      Third-Party Defendants-Appellees.            :
                      OHIO FIRST DISTRICT COURT OF APPEALS




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: May 4, 2022



Melancthon W. Chatfield, for Plaintiff-Appellee,

James R. Hartke, for Defendant-Appellant,

Stites & Harbison PLLC and Andrew J. Poltorak, for Third-Party Defendants-Appellees
Thomas and Judith Douglas,

Haverkamp Riehl & Michel Co., LPA, and Douglas M. Morehart, for Third Party Defendant-
Appellee A Step Above Flooring & Installation, Inc.




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS




BERGERON, Judge.

      {¶1}   This residential construction dispute involves a web of parties and claims.

After plaintiff-appellee Deer Park Roofing, Inc., (“DPR”) sued defendant-appellant Conrad

Oppt, d.b.a. Oppt Architecture and Construction (“Mr. Oppt”), he responded by lodging a

third-party complaint against the owners of the property, defendants-appellees Thomas R.

Douglas and Judith W. Douglas (“the Douglases”), along with defendant-appellee A Step

Above Flooring & Installation, Inc., (“ASAF”). ASAF subsequently filed a counterclaim

against Mr. Oppt and a crossclaim against the Douglases.

                                            3
                        OHIO FIRST DISTRICT COURT OF APPEALS


       {¶2}   DPR and the Douglases eventually moved for summary judgment against Mr.

Oppt, and the trial court granted their motions on August 16, 2021. The trial court’s entry

granting summary judgment acknowledged the pendency of ASAF’s claims, which rendered

its decision non-final for purposes of appeal. In an effort to wrap the case up, the trial court

issued an entry notifying ASAF of the court’s intent to dismiss its claims with prejudice

pursuant to Civ.R. 41(B) and ordering ASAF to appear at a dismissal conference on September

14. On September 16, ASAF voluntarily dismissed its claims without prejudice pursuant to

Civ.R. 41(A). With all matters now appropriately concluded, the trial court issued its final

entry on September 20 (recognizing the dismissal of ASAF’s claims).

       {¶3}   In the midst of all of this, on September 13, Mr. Oppt filed his notice of appeal

from the trial court’s August 16 entry granting summary judgment (i.e., several days before

ASAF’s voluntary dismissal and one week before the trial court issued its final entry). Mr.

Oppt’s appeal claims that the trial court abused its discretion by failing to consider his motion

for leave to file a counterclaim, challenges the denial of his motion for a discovery extension,

and insists that DPR and the Douglases were not entitled to summary judgment.

       {¶4}   Before we can consider the merits of this appeal, as a threshold issue, the

Douglases suggest that we lack appellate jurisdiction over this matter because Mr. Oppt did

not appeal from a final judgment. Although they featured this argument in their brief, Mr.

Oppt’s reply brief musters no response on the jurisdictional point. Obliged, as we are, to

ensure that we have appellate jurisdiction, we turn to that question now.

       {¶5}   “The Ohio Constitution limits our jurisdiction to appeals from ‘final orders’ of

lower courts.” Scheer v. Knierim, 1st Dist. Hamilton No. C-150763, 2016-Ohio-5583, ¶ 3,

citing Ohio Constitution, Article IV, Section 3(B)(2). “An order is final when it ‘affects a

substantial right in an action that in effect determines the action and prevents a judgment.’ ”

Id. at ¶ 3, quoting R.C. 2505.02(B)(1).      “An entry of judgment involving fewer than all

                                               4
                        OHIO FIRST DISTRICT COURT OF APPEALS


claims or parties is not a final, appealable order unless the court expressly determines that

there is ‘no just reason for delay.’ ” Berardo v. Felderman-Swearingen, 1st Dist. Hamilton

No. C-190515, 2020-Ohio-3098, ¶ 12; Civ.R. 54(B). Here, the order that Mr. Oppt appealed

from (i.e., the entry granting summary judgment) disposed of fewer than all claims because

it left ASAF’s counterclaim and crossclaim pending, a point duly noted by the trial court. And

since that order did not “include the language required by Civ.R. 54(B) that there is no just

reason for delay,” it was interlocutory in nature. Hamilton v. Barth, 1st Dist. Hamilton No.

C-200027, 2021-Ohio-601, ¶ 16.

       {¶6}    Although App.R. 4(C) sometimes secures appellate jurisdiction over premature

notices of appeal, we find App.R. 4(C) inapplicable here consistent with prior precedent from

this court. App.R. 4(C) provides that “[a] notice of appeal filed after the announcement of a

decision, order, or sentence but before entry of the judgment or order that begins the running

of the appeal time period is treated as filed immediately after the entry.” Under its plain

terms, App.R. 4(C) establishes appellate jurisdiction over notices of appeal filed after the trial

court announces its final decision, but before that decision has been memorialized.

       {¶7}    It is less clear whether App.R. 4(C) establishes appellate jurisdiction over

notices of appeal filed after the trial court issues an interlocutory decision that later becomes

final. But in Scheer, we answered this precise question. That case involved an appeal from a

summary judgment that determined the issue of liability, but left unresolved the amount of

damages. Scheer, 1st Dist. Hamilton No. C-150763, 2016-Ohio-5583, at ¶ 1. Shortly after the

appellant filed his notice of appeal, the trial court awarded the plaintiffs monetary and

injunctive relief (thereby creating a final judgment). Id. at ¶ 2. Several months later, we

dismissed the appeal, holding that we lacked appellate jurisdiction over the interlocutory

liability order. Id. at ¶ 3. We explained that App.R. 4(C) did not safeguard the premature

appeal under these circumstances: “[U]nder the plain terms of App.R. 4(C), for the safe

                                                5
                        OHIO FIRST DISTRICT COURT OF APPEALS


harbor to apply the appeal must be filed ‘after announcement of a decision, order, or

sentence.’ Here the judge did not ‘announce’ any decision on damages prior to the filing of

the notice of appeal. As a consequence, App.R. 4(C) does not apply.” Id. at 5.

       {¶8}    Like in Scheer, Mr. Oppt appealed from an interlocutory order that later

became final. Since the announced “decision, order, or sentence” must itself be final (once

memorialized) for the safe harbor to apply, App.R. 4(C) does not salvage Mr. Oppt’s appeal.

See id. (holding that when the trial court announced its decision on liability, but “did not

‘announce’ any decision on damages prior to the filing of the notice of appeal,” App.R. 4(C)

did not apply). See also Brown v. Potter, 2d Dist. Montgomery Nos. 26774 and 26775, 2015-

Ohio-4289, ¶ 4, 7 (“[App.R. 4(C)] addresses situations where a notice of appeal is filed in

between a trial court’s announcement of its decision, and the written judgment entry

journalizing that decision. * * * [T]his court does not construe App.R. 4(C) to apply more

generally to appeals of clearly interlocutory orders that later merge into a final order and

become final at that time.”); Boylen v. Ohio Dept. of Rehab. & Corr., 5th Dist. Richland No.

10 CA 25, 2010-Ohio-6144, ¶ 28 (dismissing an appeal from order that did not dispose of all

of the claims, and did not include the Civ.R. 54(B) language, even though the trial court

disposed of the remaining claims after the appellant filed his notice of appeal). Accordingly,

this appeal is dismissed for lack of jurisdiction.

       {¶9}    We acknowledge, however, that “Ohio case law is not entirely consistent” with

respect to the interpretation of App.R. 4(C). See Potter at ¶ 7; see also Painter and Pollis,

Baldwin’s Ohio Appellate Practice, Section 3:19 (2018-2019) (“Courts are divided in the

application of App.R. 4(C) when the notice of appeal is filed after the trial court announces

an interlocutory (non-final) decision.”). We find that our prior decision in Scheer conflicts

with several opinions from our sister districts. See, e.g., Smith v. McBride, 10th Dist. Franklin

No. 09AP-571, 2010-Ohio-1222, ¶ 10 (holding that App.R. 4(C) applied where party appealed

                                                6
                       OHIO FIRST DISTRICT COURT OF APPEALS


entry granting summary judgment that did not dispose of all of the claims and the trial court

later certified the entry for appeal); Robinson v. Spurlock, 4th Dist. Jackson No. 11CA4, 2012-

Ohio-1510, ¶ 13 (holding that App.R. 4(C) applied where party appealed judgment while his

motion for a new trial was pending and the trial court subsequently denied his motion for a

new trial); Thornhill v. Fossett, 8th Dist. Cuyahoga No. 93261, 2010-Ohio-2091, ¶ 4-5

(holding that App.R. 4(C) applied where party appealed from interlocutory order, the

appellate court remanded under App.R. 9(E), and then the trial court entered a final judgment

on remand). These districts appear to broaden the concept of “premature” notices of appeal

to almost any appeal filed early, without a consideration of App.R. 4(C)’s language as we

explained in Scheer.

       {¶10} This issue also is of great consequence to the practicing bar, who may file

premature notices of appeal out of an abundance of caution. In some districts, they can count

on App.R. 4(C) to rescue their appeals in certain circumstances, but in other districts (like

ours), their appeal might face dismissal. We thus certify a conflict to the Supreme Court

pursuant to Article IV, Section 3(B)(4) of the Ohio Constitution on the following question:

“Does a premature notice of appeal of a non-final order that is subsequently rendered final

confer appellate jurisdiction under App.R. 4(C)?”



                                                                            Appeal dismissed.

MYERS, P. J., and CROUSE, J., concur.
Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                               7